                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          UNITED STATES OF AMERICA,                        CASE NO. CR15-0120-JCC
10                             Plaintiff,                    ORDER
11                     v.

12          DONALD JORDAN,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ agreed motion (Dkt. No. 1139) to
16   amend the conditions of Defendant’s appearance bond (Dkt. No. 1135). Having thoroughly
17   considered the motion and the relevant record, the Court finds oral argument unnecessary and
18   hereby GRANTS the motion. It is hereby ORDERED that:
19      1. Defendant shall participate in the location monitoring program with Active Global
20          Positioning Satellite technology. Defendant is restricted to his residence at all times
21          except for employment, religious services, medical reasons, legal reasons, or as otherwise
22          approved by the location monitoring specialist. Defendant shall abide by all program
23          requirements, and must contribute towards the costs of the services, to the extent he is
24          financially above, as determined by the location monitoring specialist.
25      2. The current condition of release on bond requiring Home Confinement is STRICKEN.
26


     ORDER
     CR15-0120-JCC
     PAGE - 1
 1         DATED this 23rd day of October 2018.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR15-0120-JCC
     PAGE - 2
